Bloodworth, J.
1. The motion to dismiss the bill of exceptions is denied.
' 2. On the 10th day of November, 1916, and during the September term of the-city court of Macon, “an order was passed by the court sustaining the demurrer to the answer and to the answer as amended, and striking both the answer and the answer as amended,” and no exceptions pendente lite were filed. The case was tried on January 3, 1917,'which was during the December, 1916, term of the court. A bill of exceptions was presented and signed on the 19th day of January, 1917. Such bill of exceptions does not bring in review the ruling on the demurrer. Cutts v. Scandrett, 108 Ga. 620 (34 S. E. 186) ; Kelly v. Malone, 5 Ga. App. 618 (63 S. E. 639) ; Norman v. Great Western Tailoring Co., 121 Ga. 813 (49 S. E. 782).
3. When the pleas of the defendant had been stricken, and “after the note and deed declared upon had been introduced in evidence, and plaintiff had proved the service of notice for attorney’s fees,” the court properly directed a verdict, for the plaintiff.

Judgment affirmed.


Broyles, P. J., and Jenhins, J., concur.